Title: To George Washington from Nathanael Greene, 25 October 1781
From: Greene, Nathanael
To: Washington, George


                  
                     
                     SirHead Quarters high hills Santee October 25th 1781
                  
                  My last letter was dated at Charlotte & forwarded by Lieut. Coll Lee; since which I have received your Excellencys favor of the 28th of september.  I am happy to find the army under your command ready to commence operations against Lord Cornwallis, but I am sorry to hear you think the Issue somewhat doubtful.  And it gives me great pain to find that whatever may be our success in Virginia, the circumstances of our Ally will not permit them to cooperate with us in an attempt upon Charlestown.  The great importance of their present services demands our warmest gratitude, but it is much to be regretted, that we cannot improve the advantage which our signal success would give us, as the hopes of our people, & the fears of the enemy, would greatly facilitate the reduction of Charles Town; however if you succeed in Virginia, it will enable you to support us more effectually here, if these States derive no other advantage from the present exertions of our Allies.  I will not suffer my self to doubt of your success; tho I can not help, at times, being greatly agitated between hope and fear, which alternately prevail from the many incidents that occur in military operations, which may defeat the most flattering prospects; and I find by letters from Congress, as well as from your Excellency, that Sir Henry Clinton is making the most rapid preparations for some important blow.
                  I mentioned in one of my former letters, that I had been concerting with Governor Burk, a plan for the reduction of Wilmington.  General Rutherford is moving down towards that place with a considerable body of Militia, and I hear the Enemy have left the place, and now occupy Brunswick, about thirty miles below and by preparations making in Charlestown, of small Transports, I think it highly probable, the Enemy intend to take off the Garrison.  But this is only conjecture.
                  Since the battle of Eutau, our troops have been exceedingly sickly, and our distress and difficultys, have been not a little increased for want of Medecines & Hospital Stores.  The malignity of the fevers begin to cease as the weather grows cool.  The enemy are all in the lower Country, and nothing material has happened since my last, except a number of prisoners which have been taken by our light parties sent out by General Marion.
                  Inclosed I send your Excellency a return of our strength by which you will see our weak state.  We can attempt nothing further except in the partizan way.  Some Riflemen have arriv’d in Camp from the Mountains—more are expected, which will enable us to keep up pretty strong parties for a time.  But I look forward with pain to December, when the whole Virginia line will leave us.  I hope measures will be taken, before that period, to reinforce us.  To arrive here seasonably, they must move sooon.  Coll Lee and Capt. Pearce, I hope have given you a full state of matters in this quarter, to enable you to take your measures without loss of time.
                  I transmitted by Captain Pearce, copies of all the letters and papers that had passed respecting Coll Hayne’s execution, mentioned in some of my former letters; and as I had not paper to copy them for your Excellency, I desired Captain Pearce to break the Covers on his arrival at your Camp, to give you an opportunity to see them, and inform yourself respecting the matter, as the business in its consequences might involve the whole Continent, & particularly the Military part; and therefore would ultimately rest with you.  Should he have omitted this matter, of which I gave him a particular charge, I will forward you copies by the first opportunity.  I wrote to Lord Cornwallis on the subject but have not got his answer.
                  You have my warmest wishes for your success and my hearty prayers for your safety.  With sentiments of the greatest respect and esteem I am your Excellencys most obedient humble servant
                  
                     Nath. Greene
                  
               